     9:19-cv-03263-BHH        Date Filed 04/15/20      Entry Number 20       Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                     BEAUFORT DIVISION


Jeffrey Grene,                                     )
                                                   )
                                      Plaintiff,   )    Civil Action No. 9:19-3263-BHH
                                                   )
                      v.                           )
                                                   )                ORDER
TD Digesters, Inc., ORCA Digesters,                )
Andrew Lackmann and Louis                          )
Anagnostakos,                                      )
                                                   )
                                   Defendants.     )
________________________________                   )


       This matter is before the Court upon Plaintiff s pro se complaint alleging causes


of action against Defendants for breach of contract, intentional interference with


contractual relations, and negligent and intentional interference with prospective


economic relations.    The Defendants removed this case to federal court on November


19, 2019, asserting diversity jurisdiction, and subsequently filed a motion to dismiss.


       In accordance with 28 U.S.C.       636(b) and Local Civil Rule 73.02 for the District of


South Carolina, the matter was referred to a United States Magistrate Judge for
     9:19-cv-03263-BHH        Date Filed 04/15/20    Entry Number 20      Page 2 of 4




preliminary review.   On March 24, 2020, Magistrate Judge Bristow Marchant issued a


Report and Recommendation ( Report ), outlining the issues and recommending that


the Court grant Defendants motion to dismiss (ECF No. 7).      Attached to the Report was


a notice advising the parties of their right to file written objections to the Report within


fourteen days of being served with a copy. To date, no objections have been filed.


       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court.     Mathews v. Weber, 423 U.S. 261 (1976).        The

Court is charged with making a de novo determination only of those portions of the

Report to which specific objections are made, and the Court may accept, reject, or

modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit

the matter to the Magistrate Judge with instructions.      28 U.S.C.     636(b)(1).   In the

absence of specific objections, the Court reviews the matter only for clear error.      See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that in the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation. ) (quoting Fed. R. Civ. P. 72

advisory committee s note).

       Here, because no objections were filed, the Court has reviewed the record, the


                                             2
         9:19-cv-03263-BHH    Date Filed 04/15/20     Entry Number 20       Page 3 of 4




applicable law, and the findings and recommendations of the Magistrate Judge for clear

error.    After review, the Court finds no clear error and agrees with the Magistrate

Judge s analysis.


          Accordingly, the Court adopts the Magistrate Judge s Report (ECF No. 18) and


incorporates it herein, and the Court grants Defendants motion to dismiss (ECF No. 7)


and dismisses this action without prejudice.


          IT IS SO ORDERED.


                                                    s/ Bruce H. Hendricks


                                                   The Honorable Bruce Howe Hendricks
                                                   United States District Judge




April 14, 2020
Charleston, South Carolina




                                               3
     9:19-cv-03263-BHH      Date Filed 04/15/20    Entry Number 20     Page 4 of 4



                                     *****


                  NOTICE OF RIGHT TO APPEAL


     The parties are hereby notified of the right to appeal this order pursuant to Rules

3 and 4 of the Federal Rules of Appellate Procedure.




                                             4
